Citation Nr: 0907394	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the New 
York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of  psoriasis.

2.  Psoriasis was not first manifested in service, and the 
preponderance of the evidence of record is against a finding 
that a current disability, if any, is related to service.


CONCLUSION OF LAW

Service connection for psoriasis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally adequate notice was provided to the Veteran via 
January 2005 correspondence, prior to the initial 
adjudication of the claim decided below.  This letter 
informed the Veteran of the elements of a claim for service 
connection, described the evidence and information necessary 
to substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
The letter did not include information on VA policies and 
practices regarding assignment of effective dates and 
disability evaluations, but in light of the denial of service 
connection herein, such omission is harmless.  No effective 
date or evaluation shall be assigned.  The Board further 
notes that letters sent to the Veteran in May 2005 and June 
2005, also prior to the adjudication of the claim, 
supplemented the notice to the Veteran by describing with 
specificity what evidence and information as still needed, 
and informing the Veteran of steps he could take to assist VA 
in obtaining such.  The correspondence to the Veteran 
provided him ample opportunity to meaningfully participate in 
the adjudication of the claim.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has attempted to obtain service treatment records from 
several sources, including the Veteran, but has confirmed 
that they are unavailable.  The National Personnel Records 
Center has certified that they were destroyed in the 1973 
fire at its St. Louis, Missouri, storage center.  The Veteran 
has been asked to supply any personnel or treatment records 
in his possession, but has not submitted any such records.  
He has identified no VA treatment for the claimed 
disabilities.  The Veteran has submitted a statement and 
audiogram from Dr. SRD, a private doctor; he also indicated 
he would attempt to see his private dermatologist, but it 
does not appear he has done so.  The Veteran has also not 
provided requested releases to allow VA to obtain complete 
private medical records on his behalf.  No hearing has been 
requested.  

The Board notes that the Veteran has not been afforded VA 
examinations in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Given the complete absence of any service records, and the 
lack of any competent medical evidence of a current 
disability, the Board finds that no examination is warranted 
here.  For the matter decided here, there is absolutely no 
medical evidence of record showing any treatment for a skin 
condition or diagnosis of psoriasis since service, and there 
is insufficient credible evidence of injury or disease during 
service; hence there is no possibility of a valid medical 
opinion relating any current disability to service.  Neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.



Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psoriasis is not a listed presumptive condition.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Psoriasis

The Veteran alleges that he currently has a skin condition, 
and that he was also treated for such while in service, 
stationed at Ft. Hood, Texas.  He states that he has had 
problems with psoriasis since service.  It is important to 
reiterate that while the Veteran is competent to describe 
symptoms, such as problems with his skin, he is not competent 
to provide a medical diagnosis for the current or former 
cause of skin symptoms, nor is he competent to provide a 
medical opinion linking the cause of skin symptoms today with 
skin symptoms he reports he had during service.   See 
Espiritu, supra. 

As has been discussed, service treatment and personnel 
records are unavailable.  Treatment for a skin condition in 
service cannot be verified through official records, nor has 
the Veteran provided or identified any alternative records 
showing in service records of treatment for skin complaints.  
The Veteran has submitted a statement from his brother to 
corroborate his allegations.  Specifically, he states that 
"my brother...suffered from psoriasis during his active duty 
at Ft. Hood, Texas..."  He also indicates that the Veteran was 
treated for psoriasis in his first post-service year.  The 
basis for the brother's statement is unknown, however.  He 
does not state that he observed the psoriasis at any point, 
or that he had personal knowledge of the treatment or 
diagnosis.  The Board is forced to accept the brother's 
statement as a mere repetition of the Veteran's allegations.  
Consequently, the only evidence we now have showing that the 
Veteran had inservice skin symptoms comes from the Veteran 
and his brother.  Since the Veteran's service treatment 
records were lost by no fault of his own, the Board is more 
than willing to accept these statements alone as proof that 
the Veteran had inservice skin symptoms.  While both the 
Veteran and his brother may be competent to report observed 
symptoms, neither one of them is a medical professional 
competent to diagnose the cause of those inservice skin 
symptoms.  See Espiritu, supra.  Likewise, neither of them is 
competent to provide a medical opinion that the cause of skin 
problems during service was the same cause of any later skin 
symptoms observed a year, or five, ten, or twenty years after 
service.

While the Veteran's brother indicated that the Veteran was 
treated for skin problems in the first post-service year, and 
the Veteran has been prompted to identify the treatment 
provider for VA to assist in obtaining relevant records, or 
to submit any records of pertinent treatment, there is no 
response on file identifying any health care provider who 
ever treated the Veteran for skin problems, nor are there any 
such medical records on file.   

One crucial fact remains stark and apparent in this matter:  
from the date of separation in 1957, until the Veteran's 
claim for benefits in 2005, there is no documentation of any 
complaints or findings involving any skin problems.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (the 
absence of medical treatment of the claimed condition for 
many years after service may be a factor weighed in service 
connection analysis).  

While the Veteran states that he has had skin symptoms since 
service, and his brother noted treatment in the first post-
service year, the glaring fact remains that the record 
contains no document showing treatment for skin problems at 
any point in time.  Either the Veteran sought treatment for 
skin problems, and he does not wish to identify any treating 
health care providers for VA to obtain relevant records of 
treatment, or he did not seek treatment for skin symptoms for 
this period spanning nearly 50 years.  Neither scenario is 
beneficial to the Veteran's claim for service connection, and 
both scenarios raise serious doubts as to the Veteran's claim 
that he now suffers from psoriasis that he has endured 
untreated since service, more than four decades ago.  

Finally, coupled with the lack of inservice evidence of 
psoriasis, and the lack of treatment for psoriasis since 
service, is the lack of any current diagnosis of psoriasis.  
The sole evidence of a current disability is the Veteran's 
unsupported or uncorroborated statements that he has skin 
symptoms.  As with the prior statements, the Veteran may be 
competent to comment as to the fact that he has skin 
symptoms, but his statements in this regard cannot support a 
medical finding of a diagnosis of a chronic skin disorder 
(psoriasis, or other) and his statements alone cannot stand 
in for a medical opinion that the cause of such current 
symptoms had its root in service more than four decades 
earlier.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).   The evidence of record does not 
support these three findings and it is against the Veteran's 
claim for service connection.

The Board finds that service connection for psoriasis is not 
supported by the evidence of record.  There is no competent 
medical evidence of a current disability; the Veteran's 
statements are competent to show symptoms, but not to render 
a diagnosis or to serve as a substitute for a medical opinion 
linking any current problem with a problem reported decades 
earlier.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

The Board notes that the Veteran has repeatedly alluded to 
the fact that he may  possess or may be able to obtain 
private dermatology records to support his claim, but he has 
failed to submit such for consideration.  The Board therefore 
has no medical basis upon which begin to assess key factors 
in these types of service connection claims:  types of 
symptoms during service, the type and continuity of skin 
symptoms since service, the frequency of outbreaks, or the 
consistency of diagnoses.  Moreover, there is no basis upon 
which to seek a VA medical opinion as to these factors, as 
any doctor providing such would be forced to speculate as to 
these factors outside of the Veteran's statements.  

If the Veteran has pertinent private medical records showing 
treatment for skin problems that he is not willing to share, 
the Board can only draw a negative inference from the failure 
to submit the private records, which would be highly 
probative of the issue before the Board.  The Veteran is 
aware of their importance, and has been notified of the need 
to submit such by VA, but has failed to do so.  It strains 
credulity to believe that the Veteran has withheld evidence 
supportive of his claim.

In light of the complete lack of any medical evidence showing 
any chronic skin problem during service, at separation, or 
for the many decades since service, the lack of any report of 
complaints of skin problems for a period of nearly 50 years 
following separation from service, and the lack of competent 
medical evidence of a current diagnosis of a chronic 
disability or link between such and service, the 
preponderance of the evidence is against the claim for 
service connection.

Service connection for psoriasis must be denied.


ORDER

Service connection for psoriasis is denied.


REMAND

With regard to the claims for service connection for hearing 
loss and tinnitus, remand is required to provide the Veteran 
with a VA examination in accordance with the duty to assist 
under the VCAA.

The Veteran is competent to describe in-service noise 
exposure; the Veteran has alleged noise exposure from tanks 
as a mechanic and/or a driver.  This allegation is not 
corroborated by service personnel records, though it is also 
not contradicted.  Service records are unavailable due to the 
1973 NPRC fire, and the Veteran has not submitted any records 
which may be in his possession.

Further, the Veteran has submitted private medical evidence 
showing a current hearing loss disability (and a diagnosis of 
tinnitus), as well as a medical opinion from Dr. SRD 
indicating a nexus between disability and in-service noise 
exposure.  Inasmuch as Dr. SRD does not discuss any other 
factors affecting service connection, such as the date of 
onset, consistency of symptoms, or possible intervening post-
service noise exposure, however, his statement is 
insufficient to support a grant of service connection for 
either claimed condition.  Further examination and an 
additional medical opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The doctor is asked to state 
whether there is any current hearing loss 
or tinnitus disability, and if so, whether 
it is at least as likely as not that 
either diagnosis is related to in-service 
noise exposure.  The examiner should 
obtain from the Veteran a complete and 
detailed history of military, 
occupational, and recreational noise 
exposure (both during service and since) 
as well as information regarding the date 
of onset for the claimed disabilities.  A 
full and complete rationale is required 
for all opinions expressed.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


